Appeal by the defendant from a judgment of the County Court, Westchester County (Colabella, J.), rendered February 25, 1987, convicting him of murder in the second degree and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant confessed that he hired a codefendant to kill his wife, as a result of which she died from multiple stab wounds. On appeal, the defendant contends that the trial court failed to adequately define the term "preponderance” in charging the jury that the defendant must establish the affirmative defense of extreme emotional disturbance by a preponderance of the evidence. This issue is unpreserved for appellate review (see, CPL 470.05; People v Thomas, 50 NY2d 467). In any event, we find that the charge, read as a whole, adequately apprised the jury of the applicable legal principles (see, e.g., People v Dory, 59 NY2d 121, 129; People v Calderon, 182 AD2d 770; People v Dengler, 109 AD2d 847).
The defendant’s remaining contentions are unpreserved for appellate review (see, CPL 470.05 [2]) and, in any event, are either without merit or harmless in light of the overwhelming evidence of the defendant’s guilt (see, People v Crimmins, 36 NY2d 230). Thompson, J. P., O’Brien, Joy and Altman, JJ., concur.